Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed June 2, 2022 has been received, Claims 1-19 and 89-91 are currently pending, with Claim 45 remaining withdrawn from prosecution at this time.

Election/Restrictions
1.	Newly submitted claim 91 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 91 is drawn to the non-elected Species 1: as shown in Fig.1A-1B. The elected Species 6: as shown in Fig.10A-10C does not contain three or more communication lines as Applicant in Para.184 defines the calculation of thread lines as “Two thread lines extending between the same two anchor points (i.e., overlaying thread lines) only counts as ‘1’ for purposes of calculating a thread line communication number for the anchor points”; and the two threads extending from one anchor point in Fig.10A-10C each extend to the same, second anchor point, meaning that Fig.10A-10C only contain a thread line communication number of two.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 91 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-9, 11-16, 19, and 90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meschter (US 2010/0018075) .
Regarding Claim 1, Meschter discloses an upper for an article of footwear, the upper (30) comprising: an opening (31) comprising a perimeter edge (as seen in Fig.1); a plurality of anchor points disposed around the perimeter edge (See annotated Figure below); and a continuous thread (42) wound around the plurality of anchor points (para.69), the continuous thread comprising a plurality of thread lines (each line of 42 in 44a and/or each line of 42 in 54e) with each thread line extending between two respective anchor points and extending tangential to the perimeter edge of the opening (as seen in Fig.8E, 8N & annotated Figure below).


    PNG
    media_image1.png
    533
    1123
    media_image1.png
    Greyscale

  
    PNG
    media_image2.png
    583
    837
    media_image2.png
    Greyscale

Regarding Claim 2, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a or each line of 42 in 54e) extending tangential to the perimeter edge of the opening are not wound around an anchor point located at the perimeter edge of the opening (as seen in Fig.8E, 8N & annotated Figure above, the anchor points are “disposed around” the perimeter edge and are not “at” the perimeter edge).

Regarding Claim 3, Meschter discloses an upper of claim 1, wherein the opening (31) defines at least a portion of a collar for an article of footwear (as seen in Fig.1, the opening edge of 31 is a collar inasmuch as has been claimed by Applicant).

Regarding Claim 4, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a or each line of 42 in 54e) comprise one or more thread lines located on the medial side (15) of the perimeter edge and one or more thread lines located on the lateral side (14) of the perimeter edge (as seen in Fig.1-3, 8E & 8N; para.33).

Regarding Claim 5, Meschter discloses an upper of claim 1, wherein the perimeter edge of the opening (31) is surrounded by the plurality of thread lines such that the plurality of thread lines directly define the entirety of the perimeter edge of the opening (lines of 42 in 44a or lines of 42 in 54e, “directly define the entirety of the perimeter edge of the opening” inasmuch as has been claimed by Applicant, in that they directly form part of the upper around the entirety of the perimeter edge)(as seen in Fig.1, 2, & 5).

Regarding Claim 6, Meschter discloses an upper of claim 1, wherein the plurality of thread lines comprise: a first thread line (one line of 42), and a second thread line (second line of 42), wherein the first thread line and the second thread line overlap each other at an overlap point (as seen in Fig.8D & annotated Figure below), and wherein the first thread line is disposed at an angle relative to the second thread line (as seen in Fig.8D).

    PNG
    media_image3.png
    512
    783
    media_image3.png
    Greyscale


Regarding Claim 7, Meschter discloses an upper of claim 6, wherein an angle of intersection at the overlap point of the first thread line and the second thread line is greater than 90° (as seen in Fig.8D & annotated Figure above; the angle at which the thread lines overlap is ~180°).

Regarding Claim 8, Meschter discloses an upper of claim 6, wherein an angle of intersection at the overlap point of the first thread line and the second thread line is greater than 120° (as seen in Fig.8D & annotated Figure above; the angle at which the thread lines overlap is ~180°).

Regarding Claim 9, Meschter discloses an upper of claim 1, wherein the plurality of anchor points comprise a forefoot anchor point and a rearfoot anchor point, and wherein one of the plurality of thread lines extends from the forefoot anchor point to the rearfoot anchor point (as seen in the annotated Fig.8G with Claim 1).

Regarding Claim 11, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a) comprise 10 or more thread lines (as seen in Fig.8E; there are 29 thread lines).

Regarding Claim 12, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a) comprise 20 or more thread lines (as seen in Fig.8E; there are 29 thread lines).

Regarding Claim 13, Meschter discloses an upper of claim 1, wherein the plurality of anchor points comprise: a first rearfoot anchor point (1st rearfoot anchor point), a second rearfoot anchor point (anchor point below 1st rearfoot anchor point) adjacent to the first rearfoot anchor point, a first forefoot anchor point (1st forefoot anchor point), and a second forefoot anchor point (anchor point below 1st forefoot anchor point)(as seen in the annotated Fig.8G with Claim 1 & Fig.8E), and wherein the plurality of thread lines (each line of 42 in 44a) comprise: a first thread line extending from the first rearfoot anchor point to the first forefoot anchor point, and a second thread line extending from the second rearfoot anchor point to the second forefoot anchor point (as seen in the annotated Fig.8G with Claim 1 & Fig.8E).

Regarding Claim 14, Meschter discloses an upper of claim 13, wherein the first thread line and the second thread line overlap each other at an overlap point (as seen in Fig.8E).

Regarding Claim 15, Meschter discloses an upper of claim 14, wherein the first thread line and the second thread line are directly bonded (via 70) to each other at the overlap point (para.83-84).

Regarding Claim 16, Meschter discloses an upper of claim 13, wherein the plurality of anchor points further comprise: a third rearfoot anchor point (anchor point below 2nd rearfoot anchor point) adjacent to the second rearfoot anchor point, and a third forefoot anchor point (anchor point below 2nd forefoot anchor point), and wherein the plurality of thread lines (each line of 42 in 44a) further comprise a third thread line extending from the third rearfoot anchor point to the third forefoot anchor point (as seen in the annotated Fig.8G with Claim 1 & Fig.8E).

Regarding Claim 19, Meschter discloses an upper for an article of footwear, the upper (30) comprising: an opening (31) comprising a perimeter edge (as seen in Fig.1); and a thread pattern (pattern seen in Fig.1-3) defining at least a portion of the perimeter edge of the opening, the thread pattern comprising a first thread line (1st of 42 in 44a) extending tangential to the perimeter edge of the opening and a second thread line (2nd of 42 in 44a) extending tangential to the perimeter edge of the opening, wherein the first thread line and the second thread line overlap each other at an overlap point (as seen in Fig.8D & annotated Figure with Claim 6), and wherein the first thread line and the second thread line are directly bonded (via 70) to each other at the overlap point (para.83-84).

Regarding Claim 90, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a and/or each line of 42 in 54e) comprise ten or more thread lines, with each of the ten thread lines extending between two respective anchor points and extending tangential to the perimeter edge of the opening (as seen in Fig.8E, 8N). It is noted that Applicant has no criticality for the claimed 10 or more thread lines as the instant specification states in para.367 that the number of thread lines may be in a range of 2 to 50.

3.	Claim(s) 1, 4, 10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaba (US 2020/0154816) .
Regarding Claim 1, Gaba discloses an upper for an article of footwear, the upper (1702)  comprising: an opening (i.e. foot receiving opening) comprising a perimeter edge; a plurality of anchor points (i.e. each point where 1710 is doubled back) disposed around the perimeter edge; and a continuous thread (1710) wound around the plurality of anchor points, the continuous thread comprising a plurality of thread lines with each thread line extending between two respective anchor points and extending tangential to the perimeter edge of the opening (see annotated Figure below).
	                          
    PNG
    media_image4.png
    752
    567
    media_image4.png
    Greyscale


Regarding Claim 4, Gaba discloses an upper of claim 1, wherein the plurality of thread lines comprise one or more thread lines located on the medial side of the perimeter edge and one or more thread lines located on the lateral side of the perimeter edge (See annotated Figure above).

Regarding Claim 10, Gaba discloses an upper of claim 1, wherein the plurality of anchor points (i.e. each point where 1710 is doubled back) comprise a medial side anchor point and a lateral side anchor point, and wherein one of the plurality of thread lines extends from the medial side anchor point to the lateral side anchor point (See annotated Figure below).

    PNG
    media_image5.png
    782
    695
    media_image5.png
    Greyscale


Regarding Claim 17, Gaba discloses an upper of claim 1, wherein the plurality of anchor points (i.e. each point where 1710 is doubled back) comprise a first rearfoot anchor point and five adjacent forefoot anchor points, wherein one of the plurality of thread lines extends from the first rearfoot anchor point to a first one of the five adjacent forefoot anchor points (See annotated Figure below), and wherein the continuous thread (1710) further comprises a plurality of non-opening-tangential thread lines that are not tangential to the perimeter edge of the opening, the non-opening-tangential thread lines comprising: a first non-opening-tangential thread line extending from the rearfoot anchor point to a second one of the five adjacent forefoot anchor points, a second non-opening-tangential thread line extending from the rearfoot anchor point to a third one of the five adjacent forefoot anchor points, a third non-opening-tangential thread line extending from the rearfoot anchor point to a fourth one of the five adjacent forefoot anchor points, and a fourth non-opening-tangential thread line extending from the rearfoot anchor point to a fifth one of the five adjacent forefoot anchor points (See annotated Figure below; as 1710 is continuous, the plurality of non-opening-tangential thread lines extend from one of the rearfoot anchor points).

    PNG
    media_image6.png
    867
    780
    media_image6.png
    Greyscale


Regarding Claim 18, Gaba discloses an upper of claim 17, wherein the plurality of anchor points comprise a second rearfoot anchor point adjacent to the first rearfoot anchor point, and wherein the continuous thread (1710) comprises a non-opening-tangential thread line extending from the second rearfoot anchor point to one of the five adjacent forefoot anchor points (See annotated Figure below).


    PNG
    media_image7.png
    903
    780
    media_image7.png
    Greyscale

Allowable Subject Matter
4.	Claim 89 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
5.	Applicant’s Remarks: Applicant asserts that the thread lines of Meschter and Gaba are not “extending tangential” to the perimeter edge of the opening as they do not touch the perimeter edge of the opening.
	Examiner’s Response: Examiner respectfully disagrees and notes that “tangential” is commonly defined “of, relating to, or moving along or in the direction of a tangent”. Which does not require the thread lines to be touching the perimeter edge of the opening, but merely requires that they be moving in along or in the direction of a tangent with regard to the opening. The claims do not currently require a thread line being a “tangent” to the perimeter edge. For these reasons, Applicant’s argument is not found persuasive.

6.	Applicant’s Remarks: Applicant asserts that Gaba’s ribbon is not “wound around and anchor point”; i.e. a location to which the ribbon is fixedly attached.
	Examiner’s Response: Examiner respectfully disagrees and notes that the ribbon of Gaba is fixedly attached to the base layer. Therefore, the ribbon is fixedly attached at the location at the edge of the base layer where it is wound around the anchor point. For these reasons, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732